Citation Nr: 0026843	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  96-49 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for chronic infection 
of the right ear. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty March 1982 to September 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  

In a March 1998 rating decision, the RO denied entitlement to 
service connection for a right ear infection, and a 
Supplemental Statement of the Case (SSOC), addressing this 
claim was issued that same month.  The veteran's 
representative's VA Form 646, Statement of Accredited 
Representative in Appealed Case, dated in June 1998, was 
accepted as a Notice of Disagreement with respect to the RO's 
March 1998 denial.  In its November 1998 remand, the Board 
requested that an SSOC be provided to the veteran on the 
issue of entitlement to service connection for a right ear 
infection in order for the veteran to have an opportunity to 
file a substantive appeal.  In January 1999, the RO issued a 
Statement of the Case addressing the aforementioned issue.  A 
timely Substantive Appeal was received by the RO in February 
1999.  

A review of the claims file reflects that the veteran might 
have intended to raise the issue of entitlement to service 
connection for tinnitus in the right ear during a hearing 
conducted at the Cleveland, Ohio RO in November 1997.  If so, 
he should so inform the RO and the RO should respond 
appropriately to any such clarification provided by the 
veteran. 

While the veteran requested a hearing before a traveling 
member of the Board, such hearing was never scheduled by the 
RO.  However, as the Board has granted service connection 
with respect to both issues on appeal in the decision below, 
a hearing is therefore unnecessary and there is no prejudice 
to the veteran in not remanding the claims back to the RO.

FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  A chronic infection of the veteran's right ear with right 
ear hearing loss originated during active duty.  


CONCLUSION OF LAW

Chronic infection of the right ear with right ear hearing 
loss was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.385 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the veterans 
claims are well grounded.  The Board is also satisfied that 
all relevant facts have been properly and sufficiently 
developed and that no further assistance need be provided to 
the veteran to comply with VA's duty to assist the veteran in 
the development of the facts pertinent to these claims.  38 
U.S.C.A. § 5107(a).  

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
aforementioned frequencies are 26 decibels or greater; or 
when speech recognition scores, using the Maryland CNC Test, 
are less than 94 percent. 38 C.F.R. § 3.385 (1999).  Although 
this regulation precludes service connection for hearing loss 
if the veteran does not currently have hearing loss to the 
degree specified in the regulation, the regulation does not 
require the presence of hearing loss disability in service or 
otherwise limit the circumstances under which service 
connection may be granted for hearing loss disability.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993).

Service medical records reflect that the veteran had 
essentially normal hearing in the right ear with a slight 
decrease during audiological examinations, conducted in March 
1982 and August 1990.  In April 1984, the veteran was seen in 
the emergency room for flu type symptoms.  At that time, it 
was noted that his tympanic membranes were occluded with 
cerumen, bilaterally.  The remainder of the service medical 
records are silent with respect to any further clinical 
findings of right ear hearing loss and/or infections.

Post-service VA and private medical evidence, dating from 
1995 to 1999, reflects that the veteran was diagnosed as 
having chronic serious otitis externa of the right ear in 
November 1995, two months after service discharge, was found 
to have had right ear hearing loss for VA compensation 
purposes in December 1997, and a VA examiner concluded in 
July 1999, after a complete review of the veteran's claims 
file, that it was at least as likely as not that the 
appellant's current right ear hearing loss was related to 
chronic otitis, which had its onset in service.  The claims 
file contains no conflicting medical opinion.  Therefore, 
service connection is warranted for the veteran's chronic 
infection of the right ear with right ear hearing loss.






ORDER

Service connection for right ear hearing loss is granted. 

Service connection for a chronic infection of the right ear 
is granted.




		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 

